 

Case 3:17-cv-00090-RGJ-CHL Document 75-5 Filed 08/29/19 Page 1 of 3 PagelD #: 678

Andrew Epstein

 

 

iin nD OE CDSS SDREROLE
From: Natalia Basham <natalia@kentuckianareporters.com>
Sent: Tuesday, July 9, 2019 3:23 PM
To: Andrew Epstein; selmoussaoui@fbtlaw.com
Subject: Re: International Deposition 07/30 & 07/31

Hello, Counsel!

After further investigation into the Chinese law regarding depositions, Kentuckiana Reporters can no longer
assist due to the participation in such activity could result in the arrest, detention or deportation of the American
attorneys and other participants under its Declarations and Reservations to the Hague Evidence

Convention. Unfortunately, China does not permit attorneys to take depositions of anyone on their soil for use
in foreign courts.

| wish | could be of further assistance but since this is illegal Kentuckiana Reporters can no longer move
forward with deposition services.

Kindly,
Natalia

On Fri, Jul 5, 2019 at 1:54 AM Beijing ACS (Beijing) <BeijingACS@state.gov> wrote:

~ Hello Natalia,

Unfortunately, China does not permit attorneys to take depositions in China for use in foreign courts. Under
its Declarations and Reservations to the Hague Evidence Convention and subsequent diplomatic communications,
China has indicated that taking depositions, whether voluntary or compelled, and obtaining other evidence in China for
__use in foreign courts may, as a general matter, only be accomplished through requests to its Central Authority under
the Hague Evidence Convention. Consular depositions would require permission from the Central Authority on a case
_ by case basis and the Department of State will not authorize the involvement of consular personnel in a deposition
without that permission. Participation in such activity could result in the arrest, detention or deportation of the
American attorneys and other participants. For more information, please visit the Department of State’s Judicial
Assistance Country Information for China found here.

Please let me know if you have any other questions. Thank you,

American Citizen Services (ACS) (CDW)

U.S. Embassy-Beijing

Tel. No: +8610-8531-4000 — Press 1, or
 

Case 3:17-cv-00090-RGJ-CHL Document 75-5 Filed 08/29/19

_ Tel. No: +8610-8531-3000 — Press “O”, ask for American Citizen Services
Fax No: +86-8531-3300

| E-mail: BeijingACS@state.gov

Website: https://china.usembassy-china.org.cn/

_ For additional information on ACS Services
To make an appointment
To register on-line for the Smart Traveler Enrollment Program

To register to Vote Absentee

From: Natalia Basham [mailto:natalia@kentuckianareporters.com]
Sent: Thursday, July 04, 2019 1:14 AM

To: Beijing ACS (Beijing)

Cc: andrew@epsteinlouisvillelawyer.com

Subject: International Deposition 07/30 & 07/31

- Hello,

Page 2 of 3 PagelD #: 679

| am assisting an attorney with a deposition request for a witness who resides in China. The deposition will be taken
_ remotely via video conference. The reporter and counsel will appear from our office in the United States and the

_ witness will be in China and will provided a link to join via Zoom/Skype via computer. The attorneys were going to
_ stipulate for the record regarding the swear-in. Is this allowed? What steps need to be taken in order to ensure this
_ deposition will hold in the US Courts? Any further information you can provide would be appreciated.

_ Kindly,
Case 3:17-cv-00090-RGJ-CHL Document 75-5 Filed 08/29/19 Page 3 of 3 PagelD #: 680

 

Natalia Basham, CLVS

National Client Services Manager

P.O. Box 3983

Louisville, KY 40201

(502) 589-2273

After Hours: (502) 609-3113 or (502) 216-5065

Locations: Louisville - Lexington - London - Florence - Cincinnati - indianapolis

 

i

BOE, on

Official

UNCLASSIFIED
